DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/421,784, filed on 13 February 2015.
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 12 July 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 9-11, 14-16, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9, 11-12, 5, 7-8, 13, 15-16 of U.S. Patent No. 11,064,407. 
Regarding claim 1, claim 1 of U.S. Patent No. 11,064,407 teaches a method.
receiving, from a base station, measurement configuration information including measurement target information and measurement report trigger information as in the application corresponds to the limitation “receiving, from a base station … configuration information” (claim 1 of U.S. Patent No. 11,064,407 lines 3-4);
obtaining system frame number (SFN) offset information, in case that the terminal is required to obtain the SFN offset information based on the measurement configuration information as in the application corresponds to the limitation “obtaining a system frame … and the frame offset” (claim 1 of U.S. Patent No. 11,064,407 lines 5-9);
transmitting, to the base station, a radio resource control (RRC) message including the SFN offset information, the SFN offset information including first information indicating a difference between a first SFN of a first cell and a second SFN of a second cell and second information indicating a difference between a specific timing of the first cell and a specific timing of the second cell as in the application corresponds to the limitation “transmitting, to the base station … of the second cell” (claim 1 of U.S. Patent No. 11,064,407 lines 10-18).
However, the claim(s) additionally recite(s) “a frame offset”, “obtaining a system frame number (SFN) offset and a frame offset”, “a measurement result including information associated with the SFN offset and information associated with the frame offset”, and “a procedure associated with a transmission of the measurement result is initiated after a predetermined time associated with the SFN offset and the frame offset”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 4, claim 3 of U.S. Patent No. 11,064,407 teaches the measurement configuration information includes information indicating at least one cell for the measurement for the SFN offset information, and wherein the RRC message further includes a physical cell identity of the second cell (claim 3 of U.S. Patent No. 11,064,407 lines 1-6).
Regarding claim 5, claim 4 of U.S. Patent No. 11,064,407 teaches the second SFN of the second cell is obtained based on master information block (MIB) of the second cell (claim 4 of U.S. Patent No. 11,064,407 lines 1-3).
Regarding claim 6, claim 9 of U.S. Patent No. 11,064,407 teaches a method.
transmitting, to a terminal, measurement configuration information including measurement target information and measurement report trigger information as in the application corresponds to the limitation “transmitting, to a terminal … configuration information” (claim 9 of U.S. Patent No. 11,064,407 lines 3-4);
receiving, from the terminal, a radio resource control (RRC) message including system frame number (SFN) offset information, the SFN offset information including first information indicating a difference between a first SFN of a first cell and a second SFN of a second cell and second information indicating a difference between a specific timing of the first cell and a specific timing of the second cell, wherein the SFN offset information is received, in case that reporting for the SFN offset information is indicated as in the application corresponds to the limitation “receiving, from the terminal … and the frame offset” (claim 9 of U.S. Patent No. 11,064,407 lines 5-17).
However, the claim(s) additionally recite(s) “information associated with a frame offset”, “the information associated with the frame offset indicating a difference between a first frame of the first cell and a second frame of the second cell”, “a procedure associated with a transmission of the measurement result is initiated after a predetermined timer associated with the SFN offset and the frame offset”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 9, claim 11 of U.S. Patent No. 11,064,407 teaches information indicating at least one cell for the measurement for the SFN offset information, and wherein the RRC message further includes a physical cell identity of the second cell (claim 11 of U.S. Patent No. 11,064,407 lines 1-6).
Regarding claim 10, claim 12 of U.S. Patent No. 11,064,407 teaches the second SFN of the second cell is obtained based on master information block (MIB) of the second cell (claim 12 of U.S. Patent No. 11,064,407 lines 1-3).
Regarding claim 11, claim 5 of U.S. Patent No. 11,064,407 teaches a terminal.
a transceiver; and a controller configured to: receive, from a base station via the transceiver, measurement configuration information including measurement target information and measurement report trigger information, obtain system frame number (SFN) offset information, in case that the terminal is required to obtain the SFN offset information based on the measurement configuration information as in the application corresponds to the limitation “a transceiver … and the frame offset” (claim 5 of U.S. Patent No. 11,064,407 lines 3-8);
transmit, to the base station via the transceiver, a radio resource control (RRC) message including the SFN offset information, the SFN offset information including first information indicating a difference between a first SFN of a first cell and a second SFN of a second cell and second information indicating a difference between a specific timing of the first cell and a specific timing of the second cell as in the application corresponds to the limitation “transmit, to the base station … a second frame of the second cell” (claim 5 of U.S. Patent No. 11,064,407 lines 9-17).
Regarding claim 14, claim 7 of U.S. Patent No. 11,064,407 teaches information indicating at least one cell for the measurement for the SFN offset information, and wherein the RRC message further includes a physical cell identity of the second cell (claim 7 of U.S. Patent No. 11,064,407 lines 1-6).
Regarding claim 15, claim 8 of U.S. Patent No. 11,064,407 teaches the second SFN of the second cell is obtained based on master information block (MIB) of the second cell (claim 8 of U.S. Patent No. 11,064,407 lines 1-3).
Regarding claim 16, claim 13 of U.S. Patent No. 11,064,407 teaches a base station. 
a transceiver; and a controller configured to: transmit, to a terminal via the transceiver, measurement configuration information including measurement target information and measurement report trigger information as in the application corresponds to the limitation “a transceiver … configuration information” (claim 13 of U.S. Patent No. 11,064,407 lines 3-6);
receive, from the terminal via the transceiver, a radio resource control (RRC) message including system frame number (SFN) offset information, the SFN offset information including first information indicating a difference between a first SFN of a first cell and a second SFN of a second cell and second information indicating a difference between a specific timing of the first cell and a specific timing of the second cell, wherein the SFN offset information is received, in case that reporting for the SFN offset information is indicated as in the application corresponds to the limitation “receive, from the terminal … the frame offset” (claim 13 of U.S. Patent No. 11,064,407 lines 7-20).
Regarding claim 19, claim 15 of U.S. Patent No. 11,064,407 teaches information indicating at least one cell for the measurement for the SFN offset information, and wherein the RRC message further includes a physical cell identity of the second cell (claim 15 of U.S. Patent No. 11,064,407 lines 1-6).
Regarding claim 20, claim 16 of U.S. Patent No. 11,064,407 teaches the second SFN of the second cell is obtained based on master information block (MIB) of the second cell (claim 16 of U.S. Patent No. 11,064,407 lines 1-3).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Watfa et al. (PG Pub US 2012/0113843 A1). 
Regarding claims 1, 11, Watfa discloses a method and a terminal in a wireless communication system. 
a transceiver; and a controller configured to (WTRU): 
receive, from a base station via the transceiver, measurement configuration information including measurement target information and measurement report trigger information (“the SFN of a second cell may be communicated to the WTRU 102 by a first cell together with information pertaining to the configuration of the ABS subframes, or ABS pattern, and/or scheduled occurrences of subframes intended as measurement opportunities” [0076], “The WTRU 102 may be notified about the ABS pattern or patterns and triggers for applying the ABS to the WTRU 102” [0066], “target cell” [0095]), 
obtain system frame number (SFN) offset information, in case that the terminal is required to obtain the SFN offset information based on the measurement configuration information (“the observed or reported offset of the SFN of a second cell may be communicated to a WTRU 102 by a first cell as (e.g., in the form of) a difference compared to, relative to or based on a reference value” [0077]), and 
transmit, to the base station via the transceiver, a radio resource control (RRC) message including the SFN offset information, the SFN offset information including first information indicating a difference between a first SFN of a first cell and a second SFN of a second cell and second information indicating a difference between a specific timing of the first cell and a specific timing of the second cell (“The WTRU 102 may determine the acquired ABS info and signal back to the network one or all the acquired ABS patterns and/or the offset between the timing of the serving macro cell 210 and the timing of femto (CSG) cell 230 (e.g., more generally between the serving cell 210 and the target cell 230). The information may be referred to hereafter as "serving cell timing offset" and may correspond to one of: [0114] (1) the SFN difference between the two cells (e.g., macro cell 210 and femto cell 230 with reference to the serving cell 210; [0115] (2) the SFN difference and the sub-frame offset; [0116] (3) a calculation, by the WTRU, of the corresponding SFN and/or the subframe on the macro cell 210 in which the pattern may begin and may signal the absolute value; [0117] (4) a calculation, by the WTRU, of the corresponding SFN index for the serving macro cell 210, which may be sent to the network 200”, “The parameter information may be provided by the WTRU 102 using: (1) an RRC connection request containing, for example, the ABS info, timing offset, and/or PCI/Cell ID of the interfering cell” [0145]).
Regarding claims 6, 16, Watfa discloses a method and a base station in a wireless communication system.
a transceiver; and a controller configured to (cell): 
transmit, to a terminal via the transceiver, measurement configuration information including measurement target information and measurement report trigger information (“the SFN of a second cell may be communicated to the WTRU 102 by a first cell together with information pertaining to the configuration of the ABS subframes, or ABS pattern, and/or scheduled occurrences of subframes intended as measurement opportunities” [0076], “The WTRU 102 may be notified about the ABS pattern or patterns and triggers for applying the ABS to the WTRU 102” [0066], “target cell” [0095]), and 
receive, from the terminal via the transceiver, a radio resource control (RRC) message including system frame number (SFN) offset information, the SFN offset information including first information indicating a difference between a first SFN of a first cell and a second SFN of a second cell and second information indicating a difference between a specific timing of the first cell and a specific timing of the second cell, wherein the SFN offset information is received, in case that reporting for the SFN offset information is indicated (“The WTRU 102 may determine the acquired ABS info and signal back to the network one or all the acquired ABS patterns and/or the offset between the timing of the serving macro cell 210 and the timing of femto (CSG) cell 230 (e.g., more generally between the serving cell 210 and the target cell 230). The information may be referred to hereafter as "serving cell timing offset" and may correspond to one of: [0114] (1) the SFN difference between the two cells (e.g., macro cell 210 and femto cell 230 with reference to the serving cell 210; [0115] (2) the SFN difference and the sub-frame offset; [0116] (3) a calculation, by the WTRU, of the corresponding SFN and/or the subframe on the macro cell 210 in which the pattern may begin and may signal the absolute value; [0117] (4) a calculation, by the WTRU, of the corresponding SFN index for the serving macro cell 210, which may be sent to the network 200”, “the observed or reported offset of the SFN of a second cell may be communicated to a WTRU 102 by a first cell as (e.g., in the form of) a difference compared to, relative to or based on a reference value” [0077], “The parameter information may be provided by the WTRU 102 using: (1) an RRC connection request containing, for example, the ABS info, timing offset, and/or PCI/Cell ID of the interfering cell” [0145]).
Regarding claims 2, 7, 12, 17, Watfa discloses everything claimed as applied above. In addition, Watfa discloses the RRC message is transmitted after a predetermined time associated with the SFN offset information (“an additional offset in terms of sub-frames may be provided in addition to the SFN information. The pattern may be repeated at indicated (e.g., every indicated) SFN+offset time” [0111], “operating, by the WTRU in a first mode in accordance with the determined ABS pattern and offset of the further cell” [0005]).
Regarding claims 3, 8, 13, 18, Watfa discloses everything claimed as applied above. In addition, Watfa discloses the RRC message is transmitted, in case that the terminal obtains the first information and the second information (“The WTRU 102 may determine the acquired ABS info and signal back to the network one or all the acquired ABS patterns and/or the offset between the timing of the serving macro cell 210 and the timing of femto (CSG) cell 230 (e.g., more generally between the serving cell 210 and the target cell 230)” [0114]).
Regarding claims 4, 9, 14, 19, Watfa discloses everything claimed as applied above. In addition, Watfa discloses information indicating at least one cell for the measurement for the SFN offset information, and wherein the RRC message further includes a physical cell identity of the second cell (“when multiple ABS patterns, or when multiple patterns providing measurement opportunity are allowed or configured for use in a cell (e.g., a macro cell 210), each of these patterns may correspond to one distinct and/or unique identifier that may be used between or among the WTRU 102 and one or more network resources for communicating the identity of the selected pattern or patterns under consideration” [0089], “The WTRU 102 may include the CSG-identity, the member status, and/or the ABS info” [0124], “The WTRU 102 may report one or a combination of the following parameters to the network 200: (1) the ABS info; (2) the timing offset; (3) the PCI of the interfering cell; (4) the cell identity of the interfering cell; and/or (5) an indication that the WTRU 102 is experiencing interference” [0144]).
Regarding claims 5, 10, 15, 20, Watfa discloses everything claimed as applied above. In addition, Watfa discloses the second SFN of the second cell is obtained based on master information block (MIB) of the second cell (“A time reference of the ABS pattern with respect to the femto cell 230, pico cell or neighboring cell 210 may correspond to any of the time references described in this disclosure and may include, for example, the SFN of the femto cell 230 (or neighboring/target cell 210) and/or the subframe number (e.g., with respect to: (i) the scheduling of SI1 or the MIB; (ii) an index from 0 to (X-1) which may indicate the SFN frames in which the patterns may start, where X may correspond to the duration of the ABS pattern in terms of frames” [0111], [0123]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	11/03/2022